DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an optical element that changes an amount of transmission of the laser light to deflect at least a part of the laser light” in claim 1;
“an optical separation unit…shields higher-order light that is included in the laser light and deflected by the optical element in the deflection unit, and transmits zero-order light that is included in the laser light and passes through the deflection unit” in claim 1;
“a signal synchronization unit that controls selectively turns on or off the current in synchronization with a timing at which the higher-order light is deflected by the optical element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (US 2018/0173027).

    PNG
    media_image1.png
    448
    884
    media_image1.png
    Greyscale

Regarding claim 1, Morse teaches a laser processing apparatus (laser system 30) comprising: 
a light source (laser source 31) including a laser oscillator that emits laser light (laser light; see the annotation of fig.1) (See col.3, lines 30-32 “the laser system 30 illustratively includes a laser source 31 configured to generate a laser light beam”, and each laser is inherently including a laser oscillator.”); 
a power supply that supplies a current to the light source [Examiner’s note: A laser is inherently including a power supply that supplies a current to the produce coherent light.]; 
a deflection unit (acousto-optic modulator (AOM) 32) that is provided on an optical path of the laser light (laser light) emitted from the light source and includes an optical element (acousto-optic modulator (AOM) 32) that changes an amount of transmission of the laser light to deflect at least a part of the laser light (see fig.1, acousto-optic modulator (AOM) 32 is capable to change an amount of transmission of the laser light to deflect at least a part of the laser light.); 
an optical separation unit (beamsplitter 35 and beam dump 39) that is provided on the optical path of the laser light passing through the deflection unit (acousto-optic modulator (AOM) 32), shields higher-order light that is included in the laser light and deflected by the optical element in the deflection unit, and transmits zero-order light that is included in the laser light and passes through the deflection unit (See fig.1 and para.[0024] “The phased array of electrodes 34 are configured to cause the acousto-optic medium 33 to output a zero order laser light beam to an optical target 38, and a first order diffracted laser light beam”); and 
a signal synchronization unit (RF driver 36) that controls selectively turns on or off the current in synchronization with a timing at which the higher-order light is deflected by the optical element (See Fig.2-3 and para.[0025] “the RF driver 36 is able to generate one or more RF drive signals to the phased array of electrodes 34 to generate the zero order beam and the first order diffracted beam accordingly”.)

Regarding claim 2, Morse teaches the current is a pulse current, and the signal synchronization unit turns off the current supplied from the power supply at a timing at which a passing amount of the zero-order light in the deflection unit is minimum (see figs.2-3, the control signal for controlling the acousto-optic modulator (AOM) 32 on and off is pulsed signals, hence the current of the acousto-optic modulator (AOM) 32 is a pulse current.  Para.[0026] “the RF driver 36 drives the phased array of electrodes 34 such that noise measured from the feedback signal is diverted to the first order diffracted laser light beam, which may be directed to a beam dump 39 (or simply away from the optical target 38). This advantageously provides noise cancellation by diffracting a relatively small amount of light from the zero order beam (e.g., <3%) into the first order diffracted beam by changing the phase of the RF drive signal to alternating electrode elements of the phased array of electrodes 34.”).

Regarding claim 3, Morse teaches the optical element (acousto-optic modulator (AOM) 32) is an acousto-optic element (acousto-optic modulator (AOM) 32).

Regarding claim 6, Morse teaches a wavelength of the laser light is in a range of 300 nm or greater and 2000 nm or less (see para.[0024] “a Paladin Advanced 355 nm mode locked UV laser source from Coherent, Inc. of Santa Clara, Calif. may be used, although other suitable laser sources may also be used in different embodiments.” Hence the wavelength of the laser light is 355nm.).

Regarding claim 11, Morse teaches 1 an object to be processed is processed by the zero-order light (zero order beam) of the laser light that passes through the optical separation unit (beamsplitter 35) (see fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Chann (US 8,559,107).
Regarding claim 4, Morse does not explicitly teach the laser oscillator emits laser light in which two or more different wavelengths are superimposed.
However, Chann teaches in the same field of endeavor of a laser processing apparatus comprising a laser oscillator (fig.1) that emits laser light in which two or more different wavelengths are superimposed (See fig.1 and col.10, lines 12-26 “FIG. 1 shows three variations of WBC cavity using a common external partially reflecting coupler. 1) FIG. 1 a illustrates wavelength-beam-combining of a one-dimensional array, where the beam combining is performed along the array dimension, which is also the slow dimension. The input 112 and output views 118 are shown on the left portion of FIG. 1A. The output beam is that of a single element. 2) FIG. 1B shows baseline cavity for wavelength-beam-combining along the array dimension, which is also the slow dimension. The result is a single column of beams. 3) FIG. 1C shows a third WBC external cavity. Wavelength-beam-combining is performed along the stacking dimension, which is also the fast dimension. This is opposite of the WBC dimension as shown in cavities 100 a and 100 b. The resulting output is an array of beams.”)

    PNG
    media_image2.png
    864
    545
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser oscillator of the Morse with the oscillator emits laser light in which two or more different wavelengths are superimposed as taught by Chann, in order to use a conventional a laser oscillator in the laser processing device, since wavelength combining type direct diode laser oscillator is conventional and well-known in the art, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 5, Morse does not explicitly teach the laser oscillator is a wavelength beam combining (WBC) type direct diode lasers (DDL) oscillator 
However, Chann teaches in the same field of endeavor of a laser processing apparatus comprising a wavelength beam combining (WBC) type direct diode lasers (DDL) oscillator (See fig.1 and col.8, lines 27-29 “a basic WBC architecture is illustrated in FIG. 1 a. An array 102 is shown having four laser elements; however, array 102 could have many more laser elements. Array 102 is shown as a single diode laser bar.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the laser oscillator of the Morse with the oscillator emits laser light in which two or more different wavelengths are superimposed as taught by Chann, in order to use a conventional a laser oscillator in the laser processing device, since wavelength combining type direct diode laser oscillator is conventional and well-known in the art, a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Morse in view of Osako (US 2008/0181269) (cited in IDS).
Regarding claim 7, Morse does not explicitly teach the signal synchronization unit causes transmission of the laser light by the optical element to be turned on after 10 ps or more elapses from rising of the current of the power supply.
However Osako teaches in the same filed of endeavor of a laser processing apparatus comprising a signal synchronization unit (RF power supply and controller 1812) causes transmission of the laser light by the optical element to be turned on after 10 μs or more elapses from rising of the current of the power supply (see fig.2 and para.[0039] “conventional RF pulsed CO2 lasers with relaxation times of the excited state between approximately 50 μs and approximately 100 μs may provide discrete laser pulses at a PRF below approximately 10 kHz.” The transmission of the laser light will be turned on after 10ps from the current of the power supply is triggered.).

    PNG
    media_image3.png
    308
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    422
    651
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the signal synchronization unit of the Morse with the signal synchronization unit causes transmission of the laser light by the optical element to be turned on after 10 ps or more elapses from rising of the current of the power supply as taught by Osako, in order to provide a controller with a convention controlling algorithm in the laser processing device, since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 8, Morse does not explicitly teach the signal synchronization unit causes transmission of the laser light by the optical element to be in an off state before falling of the current of the power supply.
However, Osako teaches in the same filed of endeavor of a laser processing apparatus comprising a signal synchronization unit (RF power supply and controller 1812) causes transmission of the laser light by the optical element to be in an off state before falling of the current of the power supply (see fig.2, in at least a time period, the laser is in an off state before falling the current of the power supply.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the signal synchronization unit of the Morse with the signal synchronization unit causes transmission of the laser light by the optical element to be in an off state before falling of the current of the power supply as taught by Osako, in order to provide a controller with a convention controlling algorithm in the laser processing device, since a simple substitution of one known element for another to obtain predictable results involves only routine skill in the art (MPEP 2143).

Regarding claim 9, Morse does not explicitly teach a repetition frequency of a pulse of the current supplied from the power supply to the light source is in a range of a continuous wave (CW) or higher and 50 kHz or lower.
However, Osako teaches in the same filed of endeavor of a laser processing apparatus comprising a repetition frequency of a pulse of the current supplied from the power supply to the light source is in a range of a continuous wave (CW) or higher and 50 kHz or lower (see fig.2 and para.[0039] “conventional RF pulsed CO2 lasers with relaxation times of the excited state between approximately 50 μs and approximately 100 μs may provide discrete laser pulses at a PRF below approximately 10 kHz.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the signal synchronization unit of the Morse with the signal synchronization unit cause the light source with a repetition frequency of 10kHz as taught by Osako, in order to provide laser beam with desired repetition frequency.

Regarding claim 10, Morse does not explicitly teach the light source outputs laser light having a pulse duty in a range of 1% or greater and 50% or less.
However, Osako teaches in the same filed of endeavor of a laser processing apparatus comprising the light source outputs laser light having a pulse duty in a range of 1% or greater and 50% or less (see fig.2 and para.[0039] “the RF signal 210 shown in FIG. 2 (having relatively narrower pulses and a duty cycle of approximately 25%”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the signal synchronization unit of the Morse with the signal synchronization unit cause the light source with a pulse duty in a range of 1% and 50% as taught by Osako, in order to provide laser beam with desired duty cycle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Primary Examiner, Art Unit 3761